In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑2542  
DARRYL   PIERCE   and   SHARON   PIERCE,   on  behalf  of  themselves  
and  a  class,  
                                                Plaintiffs-­‐‑Appellants,  
                                           v.  

VISTEON  CORPORATION  and  VISTEON  SYSTEMS,  LLC,  
                                        Defendants-­‐‑Appellees.  
                           ____________________  

          Appeal  from  the  United  States  District  Court  for  the  
           Southern  District  of  Indiana,  Indianapolis  Division.  
         No.  1:05-­‐‑cv-­‐‑1325-­‐‑LJM-­‐‑DKL  —  Larry  J.  McKinney,  Judge.  
                           ____________________  

           ARGUED  JUNE  5,  2015  —  DECIDED  JULY  1,  2015  
                     ____________________  

   Before  WOOD,  Chief  Judge,  and  FLAUM  and  EASTERBROOK,  
Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   Federal   law   requires   em-­‐‑
ployers  to  offer  laid  off  or  discharged  workers  an  opportuni-­‐‑
ty  to  continue  health  insurance  (including  dental  and  vision  
benefits)  at  their  own  expense.  This  is  called  COBRA  cover-­‐‑
age,   after   the   Consolidated   Omnibus   Budget   Reconciliation  
Act  of  1985.  An  employer  has  44  days  after  the  end  of  a  per-­‐‑
2                                                                  No.  14-­‐‑2542  

son’s  employment  to  provide  notice  and  essential  details.  29  
U.S.C.  §1166(a)(2),  (a)(4),  (c).  The  penalty  for  delay  can  be  as  
high   as   $110   a   day.   (The   statute   says   $100,   see   29   U.S.C.  
§1132(c)(1),  but  the  Department  of  Labor  has  raised  the  cap  
to   $110.   29   C.F.R.   §2575.502c-­‐‑1.   Visteon   has   not   questioned  
the   validity   of   this   regulation,   and   we   do   not   consider  
whether  the  Secretary  was  authorized  to  adopt  it.)  
     Plaintiffs  in  this  suit,  which  the  district  court  certified  as  a  
class   action,   contend   that   Visteon   Corp.   failed   to   deliver  
timely  notice  to  some  of  its  ex-­‐‑employees.  The  district  court  
defined  the  class  in  a  way  that  contains  1,593  persons.  After  
a  bench  trial,  the  court  found  that  Visteon  had  provided  un-­‐‑
timely  notice  to  741  of  these  former  employees,  and  that  the  
notice  averaged  376  days  late  for  those  741  persons  (though  
most  of  the  other  class  members  had  received  timely  notice).  
The  court  awarded  $2,500  to  each  class  member  who  had  re-­‐‑
ceived  untimely  notice  (a  total  of  about  $1.85  million),  a  sum  
that   does   not   depend   on   how   long   the   delay   was   for   any  
given  person.  2013  U.S.  Dist.  LEXIS  88817  (S.D.  Ind.  June  25,  
2013).  While  the  suit  was  pending,  Visteon  was  reorganized  
in  bankruptcy.  The  plan  provides  that  debts  of  this  kind  will  
be   paid   50¢   on   the   dollar,   so   each   of   the   741   will   receive  
$1,250.   The   court   also   ordered   Visteon   to   pay   class   counsel  
$302,780   as   attorneys’   fees   under   29   U.S.C.   §1132(g),   plus  
costs  of  about  $11,000.  2014  U.S.  Dist.  LEXIS  31107  (S.D.  Ind.  
Mar.  11,  2014).  
   The   class   filed   a   notice   of   appeal   on   July   11,   2014,   and  
contends   that   the   penalties   are   too   low,   the   class   too   small,  
and   the   attorneys’   fees   too   modest.   The   notice   of   appeal   is  
timely   with   respect   to   the   award   of   fees,   because   the   class  
had  filed  a  timely  motion  for  modification  under  Fed.  R.  Civ.  
No.  14-­‐‑2542                                                                              3  

P.   59,   which   suspended   the   decision’s   finality.   See   Fed.   R.  
App.  P.  4(a)(4).  The  district  court  denied  that  motion  on  June  
11,   2014,   and   the   notice   of   appeal   came   30   days   later.   But  
Visteon  contends  that  the  notice  is  not  timely  with  respect  to  
the  decision  on  the  merits,  for  the  merits  and  awards  of  fees  
are  separate  subjects,  independently  appealable.  Ray  Haluch  
Gravel  Co.  v.  Central  Pension  Fund,  134  S.  Ct.  773  (2014);  Budi-­‐‑
nich  v.  Becton  Dickinson  &  Co.,  486  U.S.  196  (1988).  
    The   district   judge   resolved   the   merits   on   June   25,   2013,  
and   Fed.   R.   Civ.   P.   58(b)(2)   provides   that   a   court   “must  
promptly  enter”  a  judgment.  The  district  court  did  not  com-­‐‑
ply  with  that  requirement.  Appellate  Rule  4(a)(7)(A)(ii)  lays  
out  what  happens  in  this  situation:  150  days  after  the  date  of  
the  district  court’s  decision,  a  judgment  is  deemed  to  be  en-­‐‑
tered  and  the  30  days  for  appeal  (60  if  the  United  States  is  a  
party)   starts   to   run.   The   total   of   180   or   210   days   gives   liti-­‐‑
gants  ample  opportunity  to  protect  their  interests  even  when  
the   district   court   neglects   its   paperwork.   For   this   case,   the  
150th  day  was  November  22,  2013.  That  gave  the  class  until  
December   23,   2013,   to   file   a   notice   of   appeal,   but   none   was  
filed  until  July  2014.  (December  22,  2013,  was  a  Sunday.)  
   There   is   one   exception   to   the   rule   that   decisions   on   the  
merits  and  decisions  about  attorneys’  fees  are  separately  ap-­‐‑
pealable.  Rule  58(e)  provides:  
    Ordinarily,   the   entry   of   judgment   may   not   be   delayed,   nor   the  
    time  for  appeal  extended,  in  order  to  tax  costs  or  award  fees.  But  
    if   a   timely   motion   for   attorney’s   fees   is   made   under   Rule  
    54(d)(2),   the   court   may   act   before   a   notice   of   appeal   has   been  
    filed   and   become   effective   to   order   that   the   motion   have   the  
    same  effect  under  Federal  Rule  of  Appellate  Procedure  4(a)(4)  as  
    a  timely  motion  under  Rule  59.  
4                                                                 No.  14-­‐‑2542  

Invoking  Rule  58(e),  plaintiffs  asked  the  district  court  to  or-­‐‑
der  that  their  motion  for  attorneys’  fees  have  the  same  effect  
as   a   Rule   59   motion,   which   under   Appellate   Rule   4(a)(4)  
would  defer  the  time  for  appeal  on  the  merits  until  the  dis-­‐‑
pute   about   attorneys’   fees   had   been   resolved.   But   on   No-­‐‑
vember  26,  2013,  the  district  judge  denied  that  motion,  call-­‐‑
ing  it  unnecessary.  Twenty-­‐‑seven  days  remained  for  appeal,  
but  nothing  happened.  The  deadline  for  appeals  in  civil  cas-­‐‑
es  is  jurisdictional,  see  Bowles  v.  Russell,  551  U.S.  205  (2007),  
so  plaintiffs’  inaction  has  put  the  district  court’s  merits  deci-­‐‑
sion  beyond  the  scope  of  appellate  review.  
     Plaintiffs  maintain  that  it  should  matter  why  the  district  
court  denied  the  motion.  Plaintiffs’  lawyer  insists  that  state-­‐‑
ments  the  district  judge  made  contemporaneous  with  his  or-­‐‑
der   of   November   26   led   counsel   to   think   that   the   judge  
deemed   the   motion   to   be   otiose.   As   counsel   understood  
what  the  judge  said,  the  judge  believed  that,  because  he  had  
decided  not  to  comply  with  Rule  58(b)(2),  it  was  unnecessary  
to  jump  through  the  hoop  created  by  Rule  58(e).  We  assume,  
without   needing   to   decide,   that   counsel   has   deciphered   the  
judge’s  thinking  correctly.  Still,  what  this  principally  shows  
is  that  the  judge  did  not  know  about  Appellate  Rule  4(a)(7)  
(apparently  no  one  had  called  it  to  his  attention)  and  there-­‐‑
fore   did   not   appreciate   the   danger   that   plaintiffs   were   in   if  
he   did   not   grant   the   Rule   58(e)   motion   and   their   lawyers  
failed   to   appeal   by   December   23.   We   may   suppose   that  
plaintiffs’   lawyers   were   equally   oblivious   to   the   fact   that   a  
180-­‐‑day   clock   had   been   running   since   June   25.   But   that   is  
how  Rule  4(a)(7)  works,  whether  it  is  understood  or  not.  
   Until   Rule   4(a)(7)   was   amended   in   2002,   litigants   were  
protected   by   the   doctrine   of   United   States   v.   Indrelunas,   411  
No.  14-­‐‑2542                                                                     5  

U.S.   216   (1973),   which   held   that   the   losing   side   could   wait  
forever,  if  that  was  how  long  a  district  court  took  to  enter  a  
Rule   58   judgment.   The   rulemaking   committees,   the   Judicial  
Conference,   and   ultimately   the   Supreme   Court   (which  
promulgates   changes   to   the   rules)   concluded   that   “forever”  
is   too   long   and   set   a   150-­‐‑day   limit.   The   interaction   of   that  
outer   bound   with   the   jurisdictional   holding   of   Bowles,   to-­‐‑
gether  with  the  failure  of  class  counsel  to  act  in  the  27  days  
that  remained  available,  leads  to  the  class’s  problem.  
    When   denying   the   Rule   58(e)   motion,   the   district   judge  
did  not  assure  the  parties  that  they  were  safe  in  waiting  until  
he  acted  on  the  request  for  attorneys’  fees.  Counsel  just  drew  
that   inference.   But   suppose   the   judge   had   said   so,   point  
blank.  Until  Bowles  that  assurance  would  have  protected  the  
class  under  Thompson  v.  INS,  375  U.S.  384  (1964),  and  Harris  
Truck   Lines,   Inc.   v.   Cherry   Meat   Packers,   Inc.,   371   U.S.   215  
(1962).  As  restated  in  Osterneck  v.  Ernst  &  Whinney,  489  U.S.  
169,  179  (1989),  these  decisions  establish  that,  if  “a  party  has  
performed   an   act   which,   if   properly   done,   would   postpone  
the   deadline   for   filing   his   appeal   and   has   received   specific  
assurance  by  a  judicial  officer  that  this  act  has  been  properly  
done”,   then   the   deadline   for   appeal   is   indeed   postponed.  
This  came  to  be  called  the  “unique  circumstances  doctrine.”  
But   Bowles   deemed   the   unique   circumstances   doctrine   in-­‐‑
compatible   with   the   nature   of   a   jurisdictional   time   limit,  
which  does  not  allow  equitable  exceptions,  and  it  overruled  
that  line  of  decisions.  551  U.S.  at  213–15.  
    The   class   would   have   been   in   trouble   even   under   Oster-­‐‑
neck,   since   the   judge   did   not   provide   “specific   assurance”  
that  it  was  safe  in  waiting  to  appeal.  But  after  Bowles  there’s  
just   no   way   out   of   the   predicament   caused   by   counsel’s   in-­‐‑
6                                                                               No.  14-­‐‑2542  

explicable   omission—inexplicable   because,   even   if   the   class  
did  not  absolutely  need  to  appeal  by  December  23,  there  was  
no   harm   in   filing   a   protective   appeal,   just   in   case.   Taking  
precautions  is  a  big  part  of  a  lawyer’s  job.  
     At  oral  argument  we  asked  counsel  whether  Fed.  R.  Civ.  
P.   23(c)(3)   might   have   postponed   the   time   for   appeal,   and  
after   argument   we   called   for   supplemental   memoranda   to  
address  that  possibility.  This  rule  provides:  
      Judgment.  Whether  or  not  favorable  to  the  class,  the  judgment  in  
      a  class  action  must:  
          (A)   for   any   class   certified   under   Rule   23(b)(1)   or   (b)(2),   in-­‐‑
          clude   and   describe   those   whom   the   court   finds   to   be   class  
          members;  and  
          (B)   for   any   class   certified   under   Rule   23(b)(3),   include   and  
          specify   or   describe   those   to   whom   the   Rule   23(c)(2)   notice  
          was  directed,  who  have  not  requested  exclusion,  and  whom  
          the  court  finds  to  be  class  members.  

We  were  interested  in  two  things:  whether  these  loose  ends  
had  been  tied  up,  and,  if  not,  whether  the  omissions  affected  
the  finality  of  the  June  25  decision,  as  opposed  to  providing  
a  ground  to  reverse  it.  Our  briefing  order  directs  counsel  to  
address  “how  Federal  Rule  of  Civil  Procedure  23(c)(3)  inter-­‐‑
acts  with  Rule  58  in  class  action  cases.”  
    Ronald   E.   Weldy,   representing   the   class,   ignored   our  
question.   His   post-­‐‑argument   memorandum   does   not   men-­‐‑
tion   Rule   23(c)(3).   Visteon’s   lawyers,   by   contrast,   addressed  
the   issue   with   care.   This   class   was   certified   under   Rule  
23(b)(3),   so   Rule   23(c)(3)(B)   applies.   Visteon’s   counsel   ob-­‐‑
served   that   the   class   was   formally   defined   in   2006,   that   all  
members   were   notified   in   October   2007,   and   that   none   had  
opted  out.  The  district  court’s  opinion  of  June  2013  mentions  
No.  14-­‐‑2542                                                                    7  

all   of   this;   so   do   earlier   orders.   Visteon   added   that,   shortly  
before  trial,  the  parties  filed  a  stipulation  listing  every  mem-­‐‑
ber   of   the   class   by   name,   and   the   district   court   specified  
which   741   members   of   the   class   are   entitled   to   a   monetary  
award.  Rule  23(c)(3)(B)  has  been  satisfied.  It  follows  that  the  
class’s   time   to   appeal   the   decision   on   the   merits   ran   out   on  
December  23,  2013,  and  the  appeal  filed  in  July  2014  is  lim-­‐‑
ited  to  the  amount  of  attorney’s  fees.  
     Section  1132(g)(1),  a  part  of  ERISA  applicable  to  COBRA  
cases,   authorizes   a   district   court   to   award   “a   reasonable   at-­‐‑
torney’s  fee”  when  circumstances  warrant.  See  Hardt  v.  Reli-­‐‑
ance  Standard  Life  Insurance  Co.,  560  U.S.  242  (2010).  The  dis-­‐‑
trict  court  awarded  Weldy  almost  $303,000.  He  does  not  con-­‐‑
tend   that   this   is   too   low,   as   §1132(g)(1)   uses   the   word   “rea-­‐‑
sonable.”   Instead   he   asks   us   to   put   ERISA   to   one   side   and  
hold  that  he  is  entitled,  in  addition  to  $303,000  from  Visteon,  
to  a  supplemental  award  from  the  class.  His  position  on  ap-­‐‑
peal  thus  is  directly  adverse  to  his  clients.  As  far  as  we  can  
see,  he  has  not  notified  them  and  given  them  an  opportunity  
to   hire   new   counsel   to   protect   their   interests.   We’ll   come  
back  to  this  problem  shortly.  
    Weldy   maintains   that   the   district   court   should   have  
treated  this  as  a  “common  fund”  case  in  which,  having  gen-­‐‑
erated  a  pot  of  money  for  the  class,  counsel  can  dip  into  the  
pot  to  supplement  his  statutory  compensation,  just  as  if  this  
were  a  tort  suit  and  the  client  had  agreed  to  pay  a  contingent  
fee.  Many  decisions  permit  an  award  from  the  fund  in  class  
actions,   despite   the   absence   of   a   contingent-­‐‑fee   contract   be-­‐‑
tween   counsel   and   the   class,   when   a   portion   of   the   class’s  
recovery  is  the  only  available  source  of  fees.  See,  e.g.,  Boeing  
Co.  v.  Van  Gemert,  444  U.S.  472,  478  (1980).  But  this  case  was  
8                                                                  No.  14-­‐‑2542  

litigated   under   a   fee-­‐‑shifting   statute,   and   we   do   not   see   a  
good   reason   why,   in   the   absence   of   a   contract,   counsel  
should   be   entitled   to   money   from   the   class   on   top   of   or   in  
lieu  of  payment  by  the  losing  litigant.  We  suggested  in  Evans  
v.   Evanston,   941   F.2d   473,   479   (7th   Cir.   1991),   that   clients  
should  not  be  ordered  to  pay  counsel  who  are  compensated  
under  a  fee-­‐‑shifting  statute;  today  that  suggestion  becomes  a  
holding.  
   Three  principal  reasons  justify  limiting  the  common-­‐‑fund  
approach  to  cases  outside  the  scope  of  a  fee-­‐‑shifting  statute.  
    First,   the   common-­‐‑fund   doctrine   is   part   of   the   common  
law,   devised   by   courts   as   a   matter   of   necessity   when   there  
was   no   other   way   to   compensate   the   lawyers   for   work   that  
bestowed   a   substantial   benefit   on   the   class.   Common-­‐‑law  
doctrines   yield   to   statutes.   See,   e.g.,   American   Electric   Power  
Co.   v.   Connecticut,   131   S.   Ct.   2527   (2011).   The   fee-­‐‑shifting  
provision   in   ERISA   is   a   statutory   replacement   for   the   com-­‐‑
mon  law.  
    Second,   fee-­‐‑shifting   statutes   are   designed   to   ensure   that  
the   victims   retain   full   compensation,   while   the   wrongdoer  
pays  the  lawyers.  That  interest  would  be  disserved  by  trans-­‐‑
ferring  some  of  the  class’s  money  to  its  lawyer  in  lieu  of,  or  
on  top  of,  the  award  under  the  fee-­‐‑shifting  statute.  
    Third,   §1132(g)(1),   like   most   other   fee-­‐‑shifting   statutes,  
provides  for  the  award  of  a  “reasonable”  fee,  which  the  dis-­‐‑
trict  judge  fixed  at  $303,000.  Weldy  does  not  contest  this  as-­‐‑
pect   of   the   judge’s   decision.   If   Weldy   were   to   pocket   sub-­‐‑
stantially  more  than  that,  his  compensation  would  by  defini-­‐‑
tion  be  unreasonably  high.  It  would  be  a  misuse  of  the  judi-­‐‑
No.  14-­‐‑2542                                                                   9  

cial  power  to  award  a  lawyer  an  unreasonably  high  fee  just  
because  funds  are  available  to  be  tapped.  
     A   slightly   different   way   to   make   the   point   is   this.   The  
Supreme  Court  has  held  that,  in  calculating  a  reasonable  fee  
under   a   fee-­‐‑shifting   statute,   a   district   court   should   not   in-­‐‑
clude   a   multiplier   that   will   effectively   compensate   counsel  
for  the  risk  of  loss.  Burlington  v.  Dague,  505  U.S.  557  (1992).  A  
common-­‐‑fund   award,   like   a   contingent-­‐‑fee   contract,   often  
builds   in   a   multiplier   in   the   cases   where   counsel   prevails.  
Adding   a   common-­‐‑fund   award   to   a   statutory   “reasonable”  
fee   would   undercut   if   not   countermand   Dague   and   similar  
decisions.  
     Finally,   even   if   it   were   sometimes   appropriate   to   give   a  
lawyer  a  slice  of  the  class’s  recovery  on  top  of  a  fee-­‐‑shifting  
award,   this   would   not   be   the   case   to   do   it   in.   We’ve   men-­‐‑
tioned   two   reasons:   Weldy   bungled   the   appeal,   costing   the  
class   an   opportunity   to   seek   greater   compensation,   and   his  
demand  for  fees  from  the  class  goes  directly  against  his  cli-­‐‑
ents’  interests,  yet  he  did  nothing  to  help  them  protect  them-­‐‑
selves.   And   this   isn’t   the   only   respect   in   which   Weldy   has  
tried   to   undermine   his   client’s   interests.   The   lead   argument  
in   his   brief   is—that   some   members   of   the   class   will   get   too  
much  money!  Yes,  Weldy  asked  us  to  remand  because  some  
of  his  clients  have  been  overcompensated.  Perhaps  they  have  
been:   $2,500   is   more   than   $110   a   day   for   anyone   whose   no-­‐‑
tice  was  less  than  23  days  late.  That  might  have  been  a  rea-­‐‑
son   for   Visteon   to   appeal,   but   it   is   unfathomable   that   the  
class’s  lawyer  would  try  to  sabotage  the  recovery  of  some  of  
his  own  clients.  
   That’s   not   all.   We   have   mentioned   Weldy’s   failure   to  
comply   with   our   order   to   address   the   interaction   between  
10                                                               No.  14-­‐‑2542  

Rule   23(c)(3)   and   Rule   58.   And   his   brief   on   the   merits   has  
problems   beyond   those   pointed   out   already.   It   presents   13  
issues   for   decision,   violating   the   principle   that   appellate  
counsel   must   concentrate   attention   on   the   best   issues.   (To  
brief   more   than   three   or   four   issues   not   only   diverts   the  
judges’  attention  but  also  means  that  none  of  the  issues  will  
be  addressed  in  the  necessary  depth;  an  appellate  brief  cov-­‐‑
ering   13   issues   can   spend   only   a   few   pages   on   each.)   The  
brief’s   writing   is   careless   to   boot;   it   conveys   the   impression  
of   “dictated   but   not   read.”   Here   are   two   sentences:   “This  
Court   should   be   entered   a   high   daily   statutory   penalty   in  
this   matter.   Respectfully,   the   award   of   the   District   Court   to  
the  contrary  law  and  an  abuse  of  discretion.”  There’s  more,  
equally   ungrammatical.   Weldy   is   in   no   position   to   contend  
that  his  compensation  is  too  low.  
  The   appeal   is   limited   to   the   award   of   attorneys’   fees,  
which  is  
                                                                    AFFIRMED.